DETAILED ACTION
Oath/Declaration
	The Declaration filed 8/18/2021 has been considered by the examiner and is not found to be persuasive.  This office action is a reopening Non-final office action in response to the Pre-Appeal Brief Conference Request filed 2/7/2022.  As the grounds of rejection have changed, the applicant’s arguments are no longer seen to be directed towards the rejections of this office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 22, 27-32, 36, 38 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Maginnis (US 2017/0095715 A1).  
       
Regarding claim 22, Maginnis teaches A golf chipping game (Title), comprising: a target (Fig. 1, item 20) comprising a flat and solid ([0023+], Ln 7) playing surface ([0023+], Ln 3-6) composed of material strong enough to withstand multiple repeated strikes from golf balls ([0023+]) and comprising impact absorbent material ([0023+], Ln 1-6) including wood, plastic or metal ([0023+], Ln 4-6) having a topmost layer of artificial turf ([0024+], Ln 3-4) directly secured thereon ([0003+], Ln 4 and 8) and having a plurality of holes (Fig. 8 items 28 and  56) defined therein and adjustable between prone and inclined positions (Fig. 1 vs 6) with respect to the ground (Fig. 6); and a chipping mat (Fig. 1 left side) having a surface of artificial turf ([0024+], Ln 3-4) and disposable a distance (Fig. 1 and 10) from a lower inclined edge (Fig. 1 near the ball) of the inclined topmost layer (Fig. 6) of artificial turf ([0024+], Ln 3-4) and playing surface ([0023+], Ln 3-6).   It is noted, that the artificial turf, which is a topmost layer as shown in Fig. 1, is faced downward, yet inclined with respect to the ground, in the embodiment of Fig. 6.  However, no claim language differentiates from this convertible golf chipping game.  Furthermore, a user’s backyard will have flat and inclined surfaces wherein the playing surface is inclined based on where it is placed. 
       
Regarding claim 27, Maginnis teaches at least one of a golf ball sized ball.   See Title, Fig. 1 (60)
       
Regarding claim 28, Maginnis teaches a second playing surface having a plurality of holes defined therein; and a second chipping mat disposable a distance from the second playing surface.   See Fig. 1 (20)
       
Regarding claim 29, Maginnis teaches wherein the playing surfaces are disposed apart from and inclined toward each other, and a chipping mat is positioned proximate to a playing surface.   See Fig. 1 (playing surfaces shown apart), Fig. 6 shows inclined playing surface.  The chipping mats of Fig. 1 (24) would be positioned proximate to a playing surface.
       
Regarding claim 30, Maginnis teaches A method of play for a golf chipping game (Title), comprising: positioning a lower inclined edge (Fig. 1 near the ball) of an inclined playing surface (Fig. 6) having a plurality of holes a distance from a chipping mat (Fig. 8 items 28 and 56), the flat and solid ([0023+], Ln 7) playing surface ([0023+]) composed of material strong enough to withstand multiple repeated strikes from golf balls (0023+]) and comprising impact absorbent material ([0023+], Ln 1-6) including wood, plastic or metal ([0023+], Ln 4-6) having a topmost layer of artificial turf ([0024+], Ln 3-4) directly secured thereon ([0003+], Ln 4 and 8) and extending to the lower inclined edge; positioning a golf ball on the chipping mat (Fig. 1); and hitting the golf ball with a golf club toward the playing surface (Fig. 1).  It is noted, that the artificial turf, which is a topmost layer as shown in Fig. 1, is faced downward, yet inclined with respect to the ground, in the embodiment of Fig. 6.  However, no claim language differentiates from this convertible golf chipping game.  Furthermore, a user’s backyard will have flat and inclined surfaces wherein the playing surface is inclined based on where it is placed.
       
Regarding claim 31, Maginnis teaches scoring points based on the golf balls relation to the playing surface and plurality of holes after hitting the golf ball toward the playing surface.   See [0004+]
       
Regarding claim 32, Maginnis teaches positioning another playing surface opposing the playing surface; and positioning another chipping mat opposing the chipping mat.   See Fig. 1, (26)(20)(24)
       
Regarding claim 36, Maginnis teaches wherein the chipping mat comprises a base on which the surface of artificial turf is affixed, with the base formed from material sufficiently heavy to prevent unwanted movement of the chipping mat on sand, grass or concrete.   See [0023] noting “the playing board 20 may have a base board 22” See [0024] noting “the chipping region may have a synthetic material designed to simulate a grass or turf typically found on a golf course" The examiner views the reference citations as suggesting that such a turf is affixed to the baseboard., See [0023] noting “The baseboard 22 may be a homogenous material, such as a dense injection molded plastic material..." which the examiner considers to be sufficiently heavy to prevent unwanted movement of the chipping mat on sand, grass or concrete.
       
Regarding claim 38, Maginnis teaches wherein the lower inclined edge of the inclined playing surface also forms an edge of the target.   See Fig 6

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

The  Supreme  Court in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) identified a number of rationales to support a conclusion of obviousness which are consistent with the proper “functional approach” to the determination of obviousness as laid down in Graham.  Exemplary rationales that may support a conclusion of obviousness include:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way;
(D)    Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results;
(E)    “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success;
(F)    Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art;
(G)    Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.

The notations noted below apply to all rejections: In as much structure set forth by the applicant in the claims, the device is capable of use in the intended manner if so desired (See MPEP 2112). It should be noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, it meets the claim limitations. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). The intended use defined in the preamble and body of the claim breathes no life and meaning structurally different than that of the applied reference.
       
Claims 23-26, 33-34, 37, 39 are rejected under 35 U.S.C. 103 as being unpatentable over Maginnis (US 2017/0095715 A1) in view of Michalec (US 4750744).
 
Regarding claim 23, Maginnis teaches at least one leg affixed to the playing surface to provide the incline of the playing surface when the at least one leg is in its unfolded position.   See Fig. 6 (50) [0028+]
Michalec does teach at least one foldable leg to provide the incline of the playing surface when the at least one leg is in its unfolded position. See Fig. 1, 2 (22)(24)(14)  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.
       
Regarding claim 24, Michalec teaches a ball collecting means.   See Fig. 1, 2 (20, 20', 20'')(70) 3:4-33
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.
       
Regarding claim 25, Michalec teaches wherein the ball collecting means is a plurality of net baskets attached at or about the underside of the playing surface, with one net basket positioned below each of the plurality of holes.   See Fig. 1, 2 (20, 20', 20'')(70) 3:4-33
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.
       
Regarding claim 26, Michalec teaches wherein a diameter of the holes is greater than a diameter of a golf ball and are of at least 2 different sizes.   See Fig. 1 (18)(70) 1:35-62
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.
      
Regarding claim 33, Maginnis teaches at least one leg to an upper inclined edge of the playing surface, such that the playing surface is inclined and supported on the ground by the at least one leg, and is stably supported on various types ground surfaces.   See Fig. 6 (50) [0028+]
Michalec does teach  at least on leg pivotally attached to an upper inclined edge of the playing surface and supported on the ground at different angles See Fig. 1, 2 (22)(24)(14)  
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.
       
Regarding claim 34, Michalec teaches wherein the at least one leg is substantially C-shaped or U-shaped and comprises hinge pins at opposite ends thereof and attached to the upper inclined edge of the playing surface.   See Fig. 1 (34) Which the examiner considers to be substantially C-Shaped.  Fig. 4 the opposite ends comprise hinge pins included in the 24 pivotal attaching means.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.

Regarding claim 37, Michalec teaches wherein the targe tis adjustable between 15 to 30 degrees off the ground.   See See Figure 2 and 4 noting the pivotal attaching means 24 which allows the apparatus to convert from a fully horizontal configuration to a fully vertical configuration. The examiner views such angles and including the 15 to 30 degrees off the ground surface. Further, the adjustment mechanism 24 would allow the apparatus to be stably supported on various types of ground surfaces.  Further reference, Col. 3, Ln 42-46 specifically “to vary the angle of the energy dissipating surface 14 with respect to the floor or ground.”
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.
       
Regarding claim 39, Michalec teaches wherein the playing surface is supported by the at least one leg from horizontal to 30 off the ground surface and is stably supported on soft surface or sand.   See Col. 3, Ln 42-46 noting “The support member 22 may be of a single piece construction” and “to vary the angle of the energy dissipating surface 14 with respect fo the floor or ground”. Further see Figure 2 and 4 noting item 24 — Pivotal Attaching Means which the examiner considers to be necessarily placed in a 30 degrees off the ground surface angle.  The examiner considers 22 to be the at least one leg. Further, the adjust will allow for stable support on a soft surface or sand as the Center of Gravity of the device can be alter for such surface lower the chance of the device from leaning over. Further, the adjustment of the leg and allow the user to avoid undesirable portions of the surface such as mud or loose sand and placed on a more stable surface such as grass or wet sand.
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Michalec to allow golf balls to be deposited into a receptacle and to vary the angle of the target with respect to the ground.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Maginnis (US 2017/0095715 A1) in view of Blasingame (US 4012042).
 
Regarding claim 35, Blasingame teaches comprising three holes defined in the playing surface, two holes laterally adjacent one another and a third hole longitudinally spaced therefrom and situated laterally-equidistantly therebetween; and nets affixed to an underside of the playing surface and underneath each said hole to catch golf balls hit into the respective hole.   See Fig. 3 and 5 (30)(36)(37)(38)(39)(32) and 3:25-41
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Blasingame to receive one or more projectiles which may enter into a well (3:25-41)
      
Claims 40-41 are rejected under 35 U.S.C. 103 as being unpatentable over Maginnis (US 2017/0095715 A1) in view of Mills (US 4709929).    
              
Regarding claim 40, Mills teaches additionally comprising a frame surrounding said playing surface, with said frame having an expanded portion at one end thereof.   See Fig 2 and 6 (32)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Mills as the simple substitution of one know element (i.e. the frame and playing surface) for another is an indication of obviousness.
       
Regarding claim 41, Mills teaches wherein said expanded portion of said frame is located at an end opposite the lower inclined edge of said playing surface when said target is inclined.    See Fig 2 and 6 (32)
It would have been obvious to one of ordinary skill in the art, at the date of the effective filing, to modify Maginnis with Mills as the simple substitution of one know element (i.e. the frame and playing surface) for another is an indication of obviousness.

Response to Arguments
	This office action is a reopening after the filing of a Pre-Brief Appeal Conference Request filed 2/7/2022.  As a result of the conference the conferees indicated that the old rejections should be withdrawn and a new office action mailed.  As such, the old grounds of rejection have been withdrawn and replaced with the new grounds of rejection included above.  The arguments previously filed are considered moot in view of the new grounds of rejection included above.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY S VANDERVEEN whose telephone number is (571)270-0503. The examiner can normally be reached Monday - Friday 11am - 7pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene L Kim can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY S VANDERVEEN/Examiner, Art Unit 3711